Citation Nr: 1704860	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel








INTRODUCTION

The Veteran had active duty in the U.S. Army from August 2002 and August 2005 and March 2008 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the Board, in pertinent part, remanded the issues of entitlement to service connection for headaches and a left ankle disorder for further development.   The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in September 2016.  


FINDINGS OF FACT

1.  Headaches are attributable to service.

2.  A recurrent left ankle sprain is attributable to service.


CONCLUSIONS OF LAW

1.  Headaches were incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  A recurrent left ankle sprain was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board acknowledges that the Veteran had service in the Southwest Asia Theater of Operations.  Service personnel records reflect that the Veteran has been awarded the Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal.  In certain circumstances, these awards are indicative of combat exposure.  In this case, the Veteran has been granted service connection for PTSD based on her experiences while deployed in Iraq, including an IED explosion in 2004.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are potentially applicable.

The Veteran's service treatment records reflect that she was treated for headaches and ankle pain during both periods of active duty.  In addition, VA treatment records for 2005 through 2007, between her periods of service, also reflect continued treatment for headaches and her ankles.  The Board notes that not all of the VA and private treatment records reflect treatment for a specific ankle. 

Regarding the Veteran's headaches, the Veteran was initially afforded a VA examination in February 2015.  The VA examiner noted a diagnosis of migraines, including migraine variants.  The Veteran states that her headaches began in 2004, following an IED explosion, and described them as throbbing, unilateral, starting in the frontal or behind one eye and radiated to the back of temple.  There was associated nausea, photophobia, and lightheadedness.  The Veteran was pregnant at the time of the examination and she noted that the frequency of her headaches had increased since her pregnancy.

The VA examiner opined that the Veteran's current migraine disorder is not incurred in or otherwise related to service.  As a rationale, the VA examiner stated that the Veteran currently has migraine headaches and that "[h]er headaches in service appear to be due to rhinitis and sinusitis and not migrainous in nature.  Review of her records show the migraines started after her first enlistment."  

The VA examiner also opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  As a rationale, the VA examiner stated that the Veteran's service treatment records do not show permanent worsening of her headaches, and that her most recent post service medical records do not show complaints of migraines.  The VA examiner noted that certain migraine sufferers have temporary worsening of their headaches during pregnancy due to hormonal influences as well as the inability to take medications.  The VA examiner concluded that this represents a transient worsening, and not a permanent aggravation of the migraines.

The Veteran also underwent a VA ankle examination in February 2015.  The VA examiner noted that the Veteran had a history of recurrent ankle sprains since 2002.  A diagnosis of left recurrent ankle sprains was noted, as was a history of complaints of ankle pain in the years since her initial ankle sprain.  The VA examiner noted that x-rays could not be performed due to the Veteran's pregnancy.

Pursuant to the Board's June 2016 remand, additional VA medical opinions were obtained in August 2016.  Regarding the Veteran's headaches, in remanding the Veteran's claims, the Board found that the Veteran's migraine disorder clearly and unmistakable pre-existed her second period of service, and noted that a review of the October 2008 and December 2008 service treatment records showing complaints of headaches also show no sinus pain or tenderness and no rhinitis.  The VA examiner clarified the prior opinion and stated that the Veteran's headaches did not increase in severity during the Veteran's second period of service because there was no significant documentation of symptoms related to headaches.  

Regarding the Veteran's left ankle, the VA examiner opined that the Veteran's recurrent left ankle sprain is less likely than not incurred in or caused by the any in-service event, illness, injury because there were no complaints related to the Veteran's left ankle in either period of service.

The Veteran submitted a Disability Benefits Questionnaire regarding her headaches and traumatic brain injury (TBI) in October 2016.  The opinion was completed by her treating physician in connection with her claim for service connection of a TBI; the Veteran was granted service connection for a TBI in a December 2016 rating decision.  According to Dr. D, the Veteran reported that she was in a Humvee when it was hit by an IED in April 2004, and that she experienced chronic headaches since that time.  According to the Veteran, her headaches have improved and occur less frequently; headaches occur 3-4 times per month and are severe enough to cause her to miss work 1-2 times per month whenever her symptoms are severe.  In the contemporaneous TBI DBQ, Dr. D found that the Veteran's currently diagnosed conditions related to the Veteran's TBI are at least as likely as not (50 percent or greater probability) incurred in or caused by the IED explosion during the Veteran's service.  Dr. D noted that the Veteran did not have a head injury prior to her service, and that the Veteran began to have symptoms of a headache, memory changes, and difficulty with concentration/attention following the TBI.  Dr. D also found that the Veteran's residual symptoms, including headaches, were at least as likely as not the result of the TBI sustained during her deployment as a result of the IED blast in April 2004.  

The Board finds that the evidence of record demonstrates that service connection is warranted for headaches and a recurrent left ankle sprain.  The Board acknowledges that the February 2015 VA examination and August 2016 VA addendum opinion reflect that the VA examiners found that the Veteran's headaches and left ankle disorder were not caused by or incurred during active service.  However, the Board notes that the February 2015 and August 2016 VA examiners did not address the Veteran's continued credible complaints of and treatment for ankle pain during her second period of service and in VA treatment records between her periods of service, nor her complaints of ankle pain since that time.  To the extent that the August 2016 VA examiner stated that there were no complaints of and treatment for left ankle pain, the Board notes that many of the treatment records do not specify which ankle the Veteran received treatment (see October 2008 and December 2008 service treatment records).  Likewise, to the extent that the August 2016 VA examiner found that the Veteran's headaches did not increase in severity during the Veteran's second period of service because there was no "significant documentation" of symptoms related to headaches, the Board notes that the VA treatment records reflect that the Veteran was treated on multiple occasions for headaches, including in December 2008, wherein she was treated for a headache of 3 days duration.  

In this regard, the Board finds that the Veteran's reports of and treatment for chronic left ankle pain and headaches constitute credible lay statements of on-going symptoms.  The Board points out that the Veteran reported experiencing ankle pain and headaches in the years between her periods of service, and again during her second period of service.  Moreover, she has credibly reported that she had continued left ankle pain and headaches in the years since service that was similar in nature to the pain experienced during service and at separation from service.  She has also continued to complain of, and seek treatment for, headaches and left ankle pain.  Although complaints of pain, alone, are not sufficient to grant service connection, the Veteran's February 2015 VA examination report reflects a diagnosis of recurrent left ankle sprain.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Additionally, the Board finds the October 2016 DBQ report to be of greater probative value than the February 2015 VA examination and August 2016 addendum opinions.  As previously noted, Dr. D found that the Veteran's headaches were at least as likely as not the result of the Veteran's service-connected TBI, as the onset of the Veteran's headaches coincided with the same IED explosion that caused the Veteran's service-connected TBI; in the report, Dr. D noted that the Veteran had migraine and post-traumatic headaches, which had their onset in 2004.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the Board finds that entitlement to service connection for headaches and recurrent left ankle sprain is warranted.  38 C.F.R. § 3.303 (2016).


ORDER

Service connection for headaches is granted.

Service connection for a recurrent left ankle sprain is granted.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


